

116 HR 4264 IH: Safe Homefront Act
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4264IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. Connolly (for himself, Mr. King of New York, and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Defense make available certain records relevant to a determination of
			 whether a member of the Armed Forces is disqualified from possessing or
			 receiving a firearm, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Homefront Act. 2.Availability of records for National Instant Criminal Background Check System (a)NICS recordsSection 101(b) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911(b)) is amended—
 (1)by redesignating paragraph (2) as paragraph (3); and (2)by inserting after paragraph (1), the following new paragraph (2):
					
 (2)Department of DefenseNot later than three business days after the final disposition of a judicial proceeding conducted within the Department of Defense, the Secretary of Defense shall make available to the Attorney General records which are relevant to a determination of whether a member of the Armed Forces involved in such proceeding is disqualified from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18, United States Code, for use in background checks performed by the National Instant Criminal Background Check System..
				(b)Study and report on MPO database
 (1)StudyThe Secretary of Defense shall conduct a study on the feasibility of establishing a database of military protective orders issued by military commanders against individuals suspected of having committed an offense of domestic violence under section 928b of title 10, United States Code (article 128b of the Uniform Code of Military Justice). The study shall include an examination of each of the following:
 (A)The feasibility of creating a database to record, track, and report such military protective orders to the National Instant Criminal Background Check System.
 (B)The feasibility of establishing a process by which a military judge or magistrate may issue a protective order against an individual suspected of having committed such an offense.
 (2)ReportNot later then 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the study conducted under paragraph (1).
				